             Case 3:19-cv-11734-FLW-DEA Document 24 PROCESS
                                                     Filed 05/10/21 Page AND
                                                                RECEIPT  1 of 3 RETURN
                                                                                PageID: 231
 U.S. Department of Justice                                                            See Instructions for "Service ofProcess by the U.S. Marshal"
 United States Marshals Service                                                        on the reverse ofthis form.

 PLA1N TIFF                                                                                                              COURT CASE NUMBER
 Sean D. Malcolm I/M# 508242 SBI# 000983335 - B                                                                          3:19 - cv- ~,<olll~FLW- DEA
 IJittiM.)dlstrator Mr. Bruce Davis of N.J.S.P.                                                                          TYPE OF PROCESS
                                                                                                                         Summons Civil 1983
 SERVE{                 N~E. OF INDIVIDUAL, COMPANY, CORPORATION, ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CON DEMN
                       dm1n1strator, Bruce Davis of NeN Jersey State Prison.
         •              ADDRESS (Street or RFD, Apartment No., City1 State and ZIP Code)

         AT            irst     &      Class St. P . O. Box 861 Trenton, NeN Jersey 08625

 ------ -- -----------------
                                                                                                            I
 SEND NOTICE O F SERVICE CO PY TO REQU ESTER AT NAME AND ADDRESS BELOW:
                                                                                                          - 1 Number of process to be
                                                                                                            I served with this Fonn - 285                  1
               lsean D. Malcolm 508242 000983335-b
                215 Burlington Road South
                Bridgeton, NeN Jersey 08302
                                                                                                            I
                                                                                                            1
                                                                                                            I
                                                                                                                Number of parties to be
                                                                                                                served in this case                       7•
               L                                                                                            1
                                                                                                                Check for service                      Yes
                        ----------------------                                                           _I on U.S.A.
                                                                                                            I
 SPECIAL INSTRUCTIONS OR OTH ER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses All
 Telephone Numbers, and Estimated Times Available For Service):
 Fold                                                                                                                                                                    Fold

         Administrator Bruce Davis Of NeN Jersey State Prison (
         First & Class s t .                                    N.J.S.P.)
         P.O. Box 861                   Work Hours: 6:00am to 3:00pm or anytime
         Trenton, NeN Jersey 08625      Monday thru Friday's


                                                                                                                TELEPHONE NUMBER                     DATE
                                                                                            PLAINTIFF
                                                                                        0 DEFENDANT                  N/A                               3-15-21


 I acknowledge receipt for the total
 number of process indicated.
 (Sign only first USM 285 if more
 than one USM 285 is submitted)
                                       R USE OF U.S. MARSHAL ONLY- DO NOT WRITE BELOW THIS LINE
                                        Total Process District
                                                      of Origin

                                                        No. ~51)
                                                                       District
                                                                       to Serve

                                                                       No.
                                                                             ilSD
                                                                                       Signature   ~:ra::erk•                                                  Date

                                                                                                                                                               o'I   t,'f /2.(
 I hereby certi fy and return that I O have pel'llonally served, 0 have legal evidence of service, 0 have executed as shown in " Remarks", the process described
 on the individual, company, corporation, etc., at the address shown above or on the individual, company, corporation, etc., shown at the address inserted below.

~ hereby certify and return that I am unable to locate the individual, company, corporation, etc., named above (See remarks below)

 Name and title of individual served (ifnot shown above)                                                                            A person o f suitable age and di s-
                                                                                                                              0     cretion then residing in the defendant's
                                                                                                                                    usual place o f abode.
Address (complete only if different than shown above)                                                                         Date of Service      Time                  am




        Service Fee    Total Mi leage Charges   Forwarding Fee    Total Charges     Advance Deposits
                       (including endeavors)


 REMARKS:
                      U11"hlt 1o loc~ft_,
   {O/lfc',met ~ ht , 'S
 PRIOR EDJTIO S                                                                                                                           FORM USM-285 (Rev. 12/15/80)
                                                      1. CLERK OF THE COURT
 MAY BE USED                                                                                                                                   (Instructions Rev. 12/08)
Cyse 3:19-cv-11734-FLW-DEA
  Case 3:19-cv-11734-FLW-DEADocument
                             Document2024Filed  04/12/21
                                            Filed 05/10/21Page
                                                           Page1 of 2 PagelD:
                                                                 2 of         213
                                                                      3 PageID: 232

                      UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JER SEY


    SEAN D. MALCOLM,
    Plaintiff

                                                    SUMMONS ON AMENDED
                               V.
                                                    COMPLAINT
    BRUCE DA VIS, ET A L.,
    Defendant
                                                    CASE
                                                    NUMBER: 3:1 9- CV- 11 734- FLW- DEA


       TO: (Name and address of Defendant):




       A lawsuit has been filed against you.

        Unless otherwise prescri bed by rule, within 21 days after service of this summons on you
    (not counting the day you received it) -- or 60 days if you are the United States or a United
    States Agency, or an office or employee of the United States described in Fed. R. civ. P. 12
    (a)(2) or (3) -- you must serve on the plaintiff an answer to the attached amended complaint or a
    motion under rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be
    served on the plaintiff or plaintiff s attorney, whose name and address are:




       If you !'ail to respond, judgment by defau lt will be entered against you for the relief
    demanded in the amended complaint. You also must fi le your answer or motion with the court.




     sf WILLIAM T. WALSH
    CLERK




                                                                ISSUED ON 202 1- 04- 12 13:33:34, Clerk
                                                                              USDCNJD
          Case
         Case   3:19-cv-11734-FLW-DEADocument
              3:19-cv-11734-FLW-DEA   Document2024Filed
                                                    Filed 05/10/21Page
                                                        04/12/21   Page  3 of
                                                                       2 of   3 PageID:
                                                                            2 PagelD:   233
                                                                                      214
..   .   -
                                                                RETURN OF SERV I CE
             Service of the Summons and complaint was made by DATE
             nc(I)
             NAME OF ERVER (PR!N1)                            TITLE

             Check one hox below to indicate aooropriate method ofservice




                     D     crvcd personally upon the defendant. Place where served:


                     0 Len copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age
                       and
                       discretion then residing therein.

                     D      amc of person with whom the summons and complaint were left:

                     D Retu rned uncxccutcd:



                     D Other (specify) :




                                                             STATEMENT OF SERV IC E FEES
             TRAVEL                               ISERVICES                                        jTOTAL

                                                               D ECLA RAT ION OF SERVER

                            I declare under penalty of perjury under the laws of the United tatcs of America that the foregoing
                         information
                         contained in the Return of Service and tatcment of Service Fees is true and correct.


                      Executed on
                                                      Date                   Signature a/Server


                                                                             Address a/Server
